

	

		II

		109th CONGRESS

		1st Session

		S. 33

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Ms. Cantwell (for

			 herself, Mr. Bingaman,

			 Mrs. Feinstein, Mrs. Murray, and Mr.

			 Feingold) introduced the following bill; which was read twice and

			 referred to the Committee on Energy and

			 Natural Resources

		

		A BILL

		To prohibit energy market manipulation.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Electricity Needs Rules and Oversight

			 Now (ENRON) Act.

		

			2.

			Prohibition of energy market manipulation

			

				(a)

				Prohibition

				Part II of the Federal Power Act (16 U.S.C. 824 et seq.) is amended by

			 adding at the end the following:

				

					

						215.

						Prohibition of market manipulation

						It shall be unlawful for any

				person, directly or indirectly, to use or employ, in connection with the

				purchase or sale of electric energy or the purchase or sale of transmission

				services subject to the jurisdiction of the Commission, any manipulative or

				deceptive device or contrivance in contravention of such regulations as the

				Commission may promulgate as appropriate in the public interest or for the

				protection of electric ratepayers.

					.

			(b)Rates resulting

			 from market manipulationSection 205(a) of the Federal Power Act

			 (16 U.S.C.

			 824d(a)) is amended by inserting after not just and

			 reasonable the following: or that result from a manipulative or

			 deceptive device or contrivance.

			

